[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             AUGUST 2, 2007
                               No. 06-12820                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 05-00272-CR-J-20-TEM

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                    versus

EDUARDO IRVIN,
a.k.a. Marc Jean Phillipe,
a.k.a. Wayne Alfanso Wilmot,

                                                    Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (August 2, 2007)

Before BIRCH, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Lynn Palmer Bailey, appointed appellate counsel for Eduardo Irvin, has filed

a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Irvin’s conviction and sentence are AFFIRMED.




                                          2